COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ali Yazdchi v. Wells Fargo

Appellate case number:       01-15-00381-CV

Trial court case number:     2014-23577

Trial court:                 215th District Court of Harris County

        On April 17, 2015, appellant, Ali Yazdchi, filed an affidavit of indigence in the
trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On June 30,
2015, the trial court clerk filed an information sheet in this Court, stating that “[t]he
record is complete but there has yet to be a verdict in regards to Harris County granting
or denying the appellant’s indigence. Verdict is still pending.”
       Any party may file a contest to an affidavit of indigence within 10 days after the
date when the affidavit was filed. See id. 20.1(e)(1). If any party contests the affidavit,
the trial court must either conduct a hearing or sign an order extending the time to
conduct a hearing within 10 days of the date the contest is filed. See id. 20.1(i)(2). The
time for conducting the hearing may not be extended for more than 20 days from the date
the order is signed. See id. 20.1(i)(3). Therefore, any order sustaining a contest to an
affidavit of indigence must be signed within 40 days after the date the affidavit of
indigence was filed. See id. 20.1(e)(1), (i)(2), (i)(3), (i)(4).
       Here, more than 60 days have passed since appellant filed his affidavit of
indigence in the trial court, and the trial court clerk has informed us that the trial court has
not yet signed an order sustaining a contest to the affidavit. Accordingly, the allegations
in the affidavit are deemed true, and appellant is entitled to proceed without advance
payment of costs. See id. 20.1(i)(4).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs.
      It is further ORDERED that the trial court clerk file with this Court, within 30
days of the date of this order and at no cost to appellant, a clerk’s record containing the
items specified in Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P.
20.1(k).
       Appellant’s brief is ORDERED filed with this Court within 30 days after the date
the clerk’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be
filed within 30 days after the date the appellant’s brief is filed. See TEX. R. APP. P.
38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: July 9, 2015




1
       The court reporter previously notified the Court, on April 28, 2015, that no
       reporter’s record exists in this case.